Citation Nr: 0738020	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-07 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to an increased evaluation for residuals, 
shell fragment wound, right leg, currently 20 percent 
disabling. 

2.	Entitlement to an increased evaluation for chronic back 
strain, currently 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 RO decision increasing the 
evaluation for the right leg disability to 20 percent and 
continuing the evaluation for the back disability as 20 
percent.  

In March 2005, the veteran filed a VA Form 9 and requested a 
hearing in front of the Board.  A hearing was scheduled in 
September 2007.  The veteran cancelled the hearing and did 
not express intent to reschedule.  Therefore, the Board will 
proceed with appellate review.  

A letter from the veteran was received by the RO in February 
2007 after the March 2007 Supplemental Statement of the Case.  
The veteran did not provide a waiver of RO consideration of 
the letter.  See 38 C.F.R. § 20.1304(c) (2007).  The Board 
has reviewed the letter and finds that it is duplicative of 
the veteran's assertions previously addressed by the RO.  
Therefore, the Board finds that referral to the RO for 
initial review is not required.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The right leg disability is manifested by pain, occasional 
swelling, 90 to 130 degrees flexion, full extension, edema, 
fluid retention, and joint effusion; but no instability, 
ankylosis, dislocated semilunar cartilage, removal of 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum. 

3.	The chronic back strain is manifested by 110 degrees 
flexion, 30 degrees extension, 30 degrees lateral flexion to 
the right and left, 70 degree rotation to the right and left, 
and pain; but no ankylosis or incapacitating episodes.  


CONCLUSIONS OF LAW

1.	The criteria for an increased rating in excess of 20 
percent for service-connected residuals, shell fragment 
wound, right leg have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261, and 4.73, Diagnostic Code 5311 (2007).

2.	The criteria for an increased rating in excess of 20 
percent for service-connected chronic back strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5237 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini, 
18 Vet. App. at 120-21.  In the present case, the RO provided 
the veteran with notice of the VCAA in August 2004, prior to 
the initial decision on the claim in November 2004.  The RO 
also provided notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2007). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and VA medical records.  In addition, a VA 
Compensation and Pension Examination was conducted in October 
2004.  The claimant has not made the RO or the Board aware of 
any other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  Accordingly, the Board will 
proceed with appellate review.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  If the evidence for and against a claim is in 
equipoise, the claim will be granted.  A claim will be denied 
only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).  
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. §  4.25 (2007).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2007).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).



Residuals of Shell Fragment Wound, Right Leg

The veteran is currently assigned a 20 percent disability 
rating for his service-connected residuals of shell fragment 
wounds to his right leg under Diagnostic Code 5261-5311.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  38 C.F.R. § 4.27 (2007).  Diagnostic Code 5261 
represented that limitation of extension of the veteran's 
right leg and Diagnostic Code 5311 refers to the residuals of 
the shrapnel would affecting Muscle Group XI.  

Diagnostic codes 5260 and 5261 evaluate limitation of motion 
of the leg.  Under Diagnostic Code 5260, 30 percent rating 
will be assigned for limitation of flexion of the leg to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, a 30 percent rating will be assigned 
for limitation of extension of the leg to 20 degrees; a 40 
percent rating will be assigned for limitation of extension 
of the leg to 30 degrees; and a 50 percent rating will be 
assigned for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal 
range of motion of the knee is to zero degrees extension and 
to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5311, Muscle Group XI encompasses the 
posterior and lateral crural muscles and the muscles of the 
calf, and their functions include propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  38 C.F.R. § 4.73, 
Diagnostic Code 5311.  Under this code, a 30 percent rating 
is assigned for a severe residual disability.  Id.  The word 
"severe" as used in the diagnostic code is not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence for "equitable and just decisions." 38 C.F.R. § 
4.6 (2007). 

The Board has reviewed the private and VA medical evidence of 
record and finds that the veteran is not entitled to an 
evaluation higher than 20 percent.  The VA treatment records 
in February 2007 reveal that the veteran had edema, fluid 
retention and joint effusion of his right knee.  He had full 
extension and flexion to 90 degrees.  The knee was stable and 
neurovascularly intact.  

A VA Compensation and Pension Examination dated in October 
2004 shows that the veteran had pain and occasional swelling 
in his right knee with some numbness.  He had pain with 
squatting.  He did not wear a brace, but wore a wedge in his 
shoe.  The range of motion of his right knee was 130 degrees.  
There was no fluid on his knee and minimal tenderness of the 
infrapatellar tendon.  He had slight crepitus with flexion 
and no laxity.  The examiner opined that his knee was 
minimally disabling.  Although the veteran reported that his 
knee would give out approximately 2 times a month, the 
examiner did not find any instability of the knee.  

Based on the medical evidence of record, the Board finds that 
the veteran is not entitled to a higher evaluation for 
limitation of motion.  The veteran's right knee was not 
limited in extension to 20 degrees.  In fact, in February 
2007, the veteran had full extension in his right knee.  
Additionally, the flexion in his right knee was not limited 
to 15 degrees.  The most severe limitation of flexion in the 
medical evidence is to 90 degrees in February 2007.  
Therefore, the veteran is not entitled to an increased rating 
for limitation of motion.  Based on the foregoing, the Board 
finds that the veteran's right leg disability is also not 
considered severe as to warrant an increased rating.  

The Board considered if the veteran's left knee disability 
could be rated under Diagnostic Code 5257 for other 
impairment of the knee, to include recurrent subluxation or 
lateral instability of this joint.  The veteran reported that 
he experienced instability of the knee.  However, the October 
2004 VA examiner did not find instability and there was no 
other corroborative evidence of instability.  Therefore, 
absent objective medical evidence of instability, the veteran 
is not entitled to a separate rating under Diagnostic Code 
5257.  See 38 C.F.R. § 4.71a Diagnostic Code 5257.

Also, the Board considered other Diagnostic Codes included 
within the Rating Schedule regarding impairment of a knee and 
leg.  The Board finds that there was no evidence to suggest 
that there was ankylosis of the knee (Diagnostic Code 5256), 
dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of the tibia and fibula (Diagnostic Code 5262) or 
genu recurvatum (Diagnostic Code 5263). Therefore, the 
veteran is not entitled to an increased evaluation under 
these codes. 

The Board has also considered the veteran's complaints of 
pain.  Upon examination in October 2004, the examiner found 
that the veteran had pain.  He did not use any assistive 
devices.  The veteran had increased pain with walking over 2 
blocks or with lifting over 30 pounds.  The joint was not 
painful on motion.  There was no additional limitation 
following repetitive use or during flare-ups.  The Board 
finds that the objective medical evidence does not show that 
pain on use or during flare-ups resulted in additional 
functional limitation to the extent that under the limitation 
of motion codes the veteran's disability would be more than 
20 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 20 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

Chronic Back Strain

The veteran is currently assigned a 20 percent disability 
rating for his service-connected chronic back strain under 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5237 (2007).  Diagnostic 
Code 5299 is used to identify musculoskeletal system 
disabilities that are not specifically listed in the Rating 
Schedule, but are rated by analogy to similar disabilities 
under the Rating Schedule.  38 C.F.R. § 4.27 (2007).

Disabilities of the thoracolumbar spine, including under 
Diagnostic Code 5237, are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  Under 
that rating formula, a 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
("Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension".  See Id., Note (5).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, and 
they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  See Id., 
68 Fed. Reg. at 51,455 (Supplementary Information). 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The Board has reviewed the VA and private medical evidence of 
record.  The medical evidence shows that the veteran's back 
disability is not entitled to a higher evaluation.  The 
October 2004 VA Compensation and Pension Examination shows 
that the veteran's range of motion in his back was limited in 
flexion to 110 degrees, in extension to 30 degrees, lateral 
flexion to 30 degrees to the right and left and rotation to 
70 degrees to the right and left.  The straight leg raising 
sign was negative bilaterally.  Deep tendon reflexes were 2/4 
at knee level bilaterally and 1/4 at ankle level bilaterally.  
Pinprick and vibratory sensation was diminished in the right 
foot.  The veteran could walk on his heels and toes.  The 
examiner opined that his back was moderately disabling.  The 
veteran stated that he was incapacitated on one occasion in 
the previous 12 months.  

The Board finds that the medical evidence of record does not 
show that the forward flexion is 30 degrees or less.  
Additionally, there is no evidence of ankylosis of the 
veteran's spine.  Therefore, the veteran is not entitled to 
an evaluation higher than 20 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  

There is medical evidence that the veteran was diagnosed with 
degenerative disc disease in a September 2003 MRI from a 
private physician.  Intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  The Board previously determined that 
a higher rating is not warranted under the General Rating 
Formula for Diseases and Injuries of the Spine.  According to 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 40% rating requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months and a 
60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1) (2007).

The veteran reported in the October 2004 VA examination that 
he was incapacitated once in the prior year by his back 
disability.  There is no evidence indicating the duration of 
the incapacitation.  Additionally, the medical evidence of 
record does not show what the veteran was prescribed to bed 
rest by a physician.  The Board finds that the medical 
evidence of record does not show that the veteran had 
incapacitating episodes with a total duration of at least 4 
weeks.  Therefore, the evidence is insufficient to show that 
there were any incapacitating episodes as defined by 
38 C.F.R. § 4.471a, Diagnostic Code 5243 and the veteran is 
not entitled to an increased evaluation under this code.  

The Board has also considered the veteran's complaints of 
pain.  Upon examination in October 2004, the veteran had pain 
radiating in his right leg.  He also limped on the right 
side, but did not use any assistive devices.  There was no 
additional limitation during repetitive use.  There was 
additional limitation during flare-ups, which occurred about 
every two months.  There was no evidence of weakened 
movement, excessive fatigability or incoordination.  There 
was some pain on motion and increase in muscle tone.  There 
was no weakness or tenderness.  The Board finds that the 
objective medical evidence does not show that pain on use or 
during flare-ups resulted in additional functional limitation 
to the extent that under the limitation of motion codes the 
veteran's disability would be more than 20 percent disabling.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 20 percent 
schedular evaluation. The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation for residuals, shell 
fragment wound, right leg is denied.  

Entitlement to an increased evaluation for chronic back 
strain is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


